Citation Nr: 1415176	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  05-32 660	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a back disorder, including degenerative joint disease (DJD), L5 spondylolysis, and L5-S1 spondylolisthesis.

2.  Whether there was clear and unmistakable error (CUE) in April 1967 and September 1971 rating decisions that denied entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to November 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that found that new and material evidence was not received to reopen a claim for service connection for spondylolisthesis L5-S1 or any back condition.  A May 2013 rating decision found there was no CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disability.

In January 2008, the Board reopened the claim for service connection for a back disability, and then remanded the matter to the RO for further development.  

Thereafter, in January 2011, the Board requested an expert medical opinion, through the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013).  The opinion was rendered in February 2011. 

In June 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Veteran submitted a notice of disagreement with the May 2013 decision that there was no CUE in prior rating decisions denying service connection for a back disability.  A statement of the case has not been issued.  Hence, the Board must remand the matter for issuance of a statement of the case.  Marlinton v. West, 12 Vet. App. 238 (1999). 

A SSOC was not issued regarding the Veteran's claim for service connection for a back disorder.  This was contrary to the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's appeal for service connection for a back disability is inextricably intertwined with the CUE claim, as a successful CUE claim would affect the finality of those decisions.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the matter of whether there was CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disorder.  This issue should not be returned to the Board, unless a sufficient substantive appeal is received.

2.  If any issue on appeal is not fully granted, issue a SSOC; then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

